Citation Nr: 1410604	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a traumatic brain injury (TBI) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In addition, the Veteran appeared at a Travel Board hearing with the undersigned in November 2013.  A transcript is of record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  By an October 2009 decision, the RO denied service connection for a TBI.  The Veteran did not timely appeal that decision or submit new and material evidence within one year of the decision.

2.  Evidence received since the October 2009 decision is new and raises a reasonable possibility of substantiating the claim of service connection for a TBI.  

3.  Resolving all reasonable doubt in the Veteran's favor, currently diagnosed TBI is related to his active service.  


CONCLUSIONS OF LAW

1.  The October 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the October 2009 rating decision to reopen the Veteran's claim for service connection for a TBI.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a TBI are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for a TBI was denied in October 2009 because the evidence did not show the Veteran had a TBI as a result of a 1968 motor vehicle accident.  The Veteran has submitted new evidence, including a December 2011 examination report from "Dr. C.K." diagnosing the Veteran with brain damage and post-concussion headaches caused by the motor vehicle accident.  Similarly, a December 2011 opinion from "Dr. L.B." indicated that some of the Veteran's reported difficulties have been of a "longstanding nature since the onset of his mild traumatic brain injury in 1968."

Therefore, the additional evidence received since the October 2009 rating contains evidence that has not been previously submitted to VA and reflects a current diagnosis of TBI and other residual symptoms.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a TBI.  As such, the evidence is new and material and the claim for entitlement to service connection must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his TBI is due to an in-service motor vehicle accident that occurred in 1968.  The accident has been documented in the Veteran's service treatment records.  A narrative treatment summary noted abrasions and contusions on the Veteran's head and indicated the Veteran briefly lost consciousness.  

Although an initial VA examination from July 2009 completed by "Dr. G.P." found the Veteran did not meet the criteria for a TBI, a subsequent VA opinion from "Dr. "M.Y." diagnosed the Veteran with a TBI with headaches and residual post concussive syndrome.   However, Dr. M.Y. noted the Veteran's TBI had stabilized.  Dr. M.Y. further opined that it is less likely than not that the Veteran's current symptoms are residuals of a 1968 TBI based on a physical examination, cognitive testing, and the forty-one year lapse between the motor vehicle accident and current symptomatology.

However, as discussed above, the Veteran also submitted private medical examinations and corresponding opinions from Dr. C.K. and Dr. L.B. that link the Veteran's current symptoms to his 1968 motor vehicle accident.  Dr. C.K. stated that it was at least as likely as not that the motor vehicle accident caused brain damage and post-concussion headaches, based on review of the Veteran's service treatment records, a physical examination of the Veteran, and medical experience.  Dr. L.B. completed extensive cognitive testing.  She indicated the Veteran performed largely within the expected range across the measured neurocognitive domains with some difficulties, including attention tests, verbal processing, visual working memory, and delayed recognition.  Dr. L.B. also noted some of the Veteran's emotional difficulties and personality characteristics, describing his mood as elevated and explaining that such symptoms are common in individuals with post-concussive syndrome.  Ultimately, Dr. L.B. concluded that "some of the reported difficulties . . . from current testing and reported significant affective concerns, have been of a longstanding nature since the onset of [the Veteran's] mild traumatic brain injury in 1968." 

Accordingly,  the Board finds that the evidence is at least in equipoise and raises a reasonable doubt that the Veteran's TBI is related to the 1968  motor vehicle accident during active military service.  Giving the benefit of the doubt to the Veteran, therefore, the Board finds that service connection for a TBI is warranted.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, a Veterans Law Judge who chairs a hearing must fulfill duties specified at 38 C.F.R. 3.103(c)(2) (2013).  In this case, the Board is granting the benefit sought by the Veteran.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist, or the duties under 38 C.F.R. 3.103(c)(2), such error was harmless and will not be further discussed. 


ORDER

Entitlement to service connection for residuals of TBI is granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


